Name: 2003/820/EC: Commission Decision of 20 November 2003 adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2003 to the remuneration of officials of the European Communities serving in third countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  economic conditions;  cooperation policy
 Date Published: 2003-11-25

 Avis juridique important|32003D08202003/820/EC: Commission Decision of 20 November 2003 adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2003 to the remuneration of officials of the European Communities serving in third countries Official Journal L 308 , 25/11/2003 P. 0025 - 0026Commission Decisionof 20 November 2003adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2003 to the remuneration of officials of the European Communities serving in third countries(2003/820/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68(1), as last amended by Regulation (EC, ECSC, Euratom) No 2265/2002(2), and in particular the second paragraph of Article 13 of Annex X thereto,Whereas:(1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (EC, ECSC, Euratom) No 1338/2003(3) laid down the weightings to be applied from 1 January 2003 to the remuneration of officials serving in third countries, payable in the currency of their country of employment.(2) The Commission has made a number of adjustments to these weightings(4) in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations.(3) Some of these weightings should be adjusted with effect from 1 February, 1 March, 1 April, 1 May and 1 June 2003 given that the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted,HAS DECIDED AS FOLLOWS:Sole ArticleWith effect from 1 February, 1 March, 1 April, 1 May and 1 June 2003 the weightings applicable to the remuneration of officials serving in third countries payable in the currency of their country of employment are adjusted as shown in the Annex.The exchange rates for the calculation of such remuneration shall be those used for implementation of the general budget of the European Communities for the month preceding the dates referred to in the first paragraph.Done at Brussels, 20 November 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 56, 4.3.1968, p. 1.(2) OJ L 347, 20.12.2002, p. 1.(3) OJ L 189, 29.7.2003, p. 1.(4) OJ L 152, 20.6.2003, p. 84.ANNEX>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>